        Case 4:21-cr-00042-CLR Document 10 Filed 03/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )       CASE NO: 4:21-CR-42
                                         )
LEEANDRA C. MATHEWS                      )


                            ORDER OF DISMISSAL

      The motion of the Government for an order dismissing, without prejudice, the

case against LEEANDRA C. MATHEWS is GRANTED. The above referenced case

is hereby dismissed without prejudice.

      SO ORDERED this WK day of 0DUFK 2021.




                                         __________
                                                 _ ________________
                                                                 _______
                                         __________________________________________
                                         CHRISTOPHER
                                         CH
                                          HRI
                                            R STTOP
                                                 O HER L. RAY
                                         UNITED STATE
                                                  STATES   MAGISTRATE JUDGE
                                                       ES MAGISTRAT
                                         SOUTHERN DISTRICT OF GEORGIA




                                             1
